Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ Amendment to the Claims filed on 07/01/2022 is entered.
	Claims 3, 10, 13-15, are cancelled.
	Claims 1, 2, 4-9, 11-12, 16-24 are pending and examined.
Response to Amendment
	The objection to the claims made in the Office Action mailed on 03/03/2022 is withdrawn in view of the Applicants’ Amendment to the Claims filed on 07/01/2022.
Allowable Subject Matter
	Claims 1, 2, 4-9, 11-12, 16-24 are allowed.
Priority
This 15/740,312 filed on 12/27/2017 is a 371 of PCT/UP2016/069721 filed on
07/01/2016 and claims foreign priority benefit of JAPAN 2015-133902 filed on
07/02/2015 and JAPAN 2015-236072 filed on 12/02/2015. It appears that no  English language translation has been provided for JAPAN 2015-133902 and that the JAPAN 2015-236072 document has not been provided.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the methods of claims 1, 2, 4-9, 11-12, and 16-24 as presently written.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658